DETAIL ACTION
1.	Note that the present application is being examined under the pre-AIA  first to invent provisions.
2.	The following is a response to the communication received on 01/25/2022. Thus, per the above communication, claims 1, 29 and 35 are amended; and claims 4, 6-24, 26-28, 33 and 39 are canceled. Thus, claims 1-3, 5, 25, 29-32, 34-38 and 40 are currently pending in this application.
EXAMINER’S AMENDMENT
3.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s amendment was given in a telephone interview with Hsin-I Cindy Chen (Reg. # 78,206) on 02/01/2022 (also a follow-up call on 02/02/2022).    
4.	The application has been amended as follows: 
In the Claims:
1. (currently amended) An organ model for use in exercising an operation, said organ model comprising a laminated product molded to have a shape and a size corresponding to an actual organ of a human body, said laminated product comprising:
(A) a surface layer of a sheet made of a material comprising an aqueous crosslinked gel
made of (a) a polyvinyl alcohol having an average degree of polymerization of 300 to 3500 and a degree of saponification of not less than 90 % by mole, and (b) an amount of silica particles, and
(B) a polyvinyl alcohol film,

wherein the aqueous crosslinked gel further comprises a polysaccharide that includes chitosan, wherein amount of said polysaccharide is not less than 1 parts by weight, and not more than 200 parts by weight, based on 100 parts by weight of the polyvinyl alcohol;
wherein the polyvinyl alcohol film is provided on an undersurface of the surface layer,
and
wherein the organ model is at least one of model, a heart model, an esophagus model, a stomach model, a bladder model, a small intestine model, a colon model, a liver model, a kidney model, a pancreas model, a spleen model, or a uterus model. 

29. (currently amended) An organ model for use in exercising an operation, said organ model comprising a laminated product molded to have a shape and a size corresponding to an actual organ of a human body, and said laminated product comprising: 
(A) a surface layer of a sheet made of a material comprising an aqueous crosslinked gel made of (a) a polyvinyl alcohol having an average degree of polymerization of 300 to 3500 and a degree of saponification of not less than 90% by mole, and (b) an amount of silica particles, and 
(B) a net-like resin sheet comprising a polyester or a net-like resin sheet comprising a nylon, 

wherein the aqueous crosslinked gel further comprises a polysaccharide that includes chitosan, wherein amount of said polysaccharide is not less than 1 parts by weight, and not more than 200 parts by weight, based on 100 parts by weight of the polyvinyl alcohol;
wherein the net-like resin sheet comprising a polyester or the net-like resin sheet comprising a nylon is provided on an undersurface of the surface layer, and 
at least one of model, a heart model, an esophagus model, a stomach model, a bladder model, a small intestine model, a colon model, a liver model, a kidney model, a pancreas model, a spleen model, or a uterus model. 

35. (currently amended) An organ model for use in exercising an operation, said organ model comprising a laminated product molded to have a shape and a size corresponding to an actual organ of a human body, and said laminated product comprising: 
(A) a surface layer of a sheet made of a material comprising an aqueous crosslinked gel made of (a) a polyvinyl alcohol having an average degree of polymerization of 300 to 3500 and a degree of saponification of not less than 90% by mole, and (b) an amount of silica particles, and 
(B) a nonwoven fabric, 

wherein the aqueous crosslinked gel further comprises a polysaccharide that includes chitosan, wherein amount of said polysaccharide is not less than 1 parts by weight, and not more than 200 parts by weight, based on 100 parts by weight of the polyvinyl alcohol;
wherein the nonwoven fabric is provided on an undersurface of the surface layer, and 
wherein the organ model is at least one of model, a heart model, an esophagus model, a stomach model, a bladder model, a small intestine model, a colon model, a liver model, a kidney model, a pancreas model, a spleen model, or a uterus model. 

ALLOWABLE SUBJECT MATTER
5.	Claims 1-3, 5, 25, 29-32, 34-38 and 40 are allowed. 
	It is worth to note that the reasons for allowance are clear from the prosecution history (see MPEP 1302.14(I)).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715